Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-10, 12-14, 20-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 4-10, 12-14, 20-43 are directed to an apparatus, method and non-transitory recording medium. Claims 4, 20 and 21 identify the uniquely distinct features of “generating a virtual printer on the application, the virtual printer corresponding to the selected printer; notifying the operating system of at least a part of the registered information on of the virtual printer, wherein the information of the virtual printer in the application is to be registered in the operating system”. The closest prior art Yamazaki (US 2014/0300914) teaches an information processing apparatus includes a determination unit configured to determine whether any printer object has been added, a creation unit configured to create, if the determination unit determines that a printer object has been added, a virtual device object corresponding to the added printer object, and an instruction unit configured to receive from a user an instruction for linking a file to the created virtual device object, wherein a printer driver corresponding to the printer object outputs output information to an image processing apparatus after the instruction unit has accepted the received instruction from the user for linking the file to the virtual device object (paragraph [0008]), either singularly or in combination with other cited references, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675